12/23/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 22-0134



                            No. DA 22-0134

IN THE MATTER OF:

O.L.K.,

           Respondent and Appellant.


                                ORDER


     Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including January 30, 2023, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                  December 23 2022